                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
               AUGUSTA DIVISION and STATESBORO DIVISION


IN RE:

                                                 Case Nos.
LEAVE OF ABSENCE REQUEST                                     CR119-014 D. Canada
TARA M.LYONS                                                 CR119-015 T. Corbin, et. al.
June 20, 2019 through July 5, 2019                           CR119-022 G. Powell, et. al.
and July 15, 2019 through July 19, 2019                      CR118-079 M. Hamilton
                                                             CR119-036 C. Powell, et. al.
                                                             CR119-024 C. Walker, et. al.
                                                             CR118-026 I. Franz
                                                             CR118-041 M. Fucci-Wilson
                                                             CRl18-005 C. Mobley, Jr.
                                                             CRl18-004 S. Hargrove
                                                             CRl18-054 D. Ficklin
                                                             CR118-055 D. Hall
                                                             CRl18-056 W. Harris
                                                             CRl19-008 W. Lane
                                                             CRl19-002 S. Champagne
                                                             CR118-071 A. Burley, et. al.
                                                             CRl18-074    M. Copeland
                                                             CRl18-083 D. McClellan
                                                             CRl19-001 D. Hall
                                                             CRlll-073    C. Dansby
                                                             CR119-051 R. Alva
                                                             CRl19-052 S. Freeman, et. al.
                                                             CRl19-049 R. Moore, Jr.
                                                             CR619-001 R. Mullen




                                          ORDER


         Upon consideration of the Motion for Leave of Absence filed by the United

 States of America in the above-cited cases on behalf of Assistant United States

 Attorney Tara M. Lyons for the dates of June 20, 2019 through July 5, 2019 for vacation

 out of state; and July 15, 2019 through July 19, 2019 for a continuing legal education course

 out of state; same is hereby GRANTED.
This   day of                  2019.




                UNITED   ^ATES DISTRICT COURT
                         IN DISTRICT OF GEORGIA
